Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 1 of 8 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Chris Carson, Esq., SBN 280048
         Raymond Ballister Jr., Esq., SBN 111282
           Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
         Attorneys for Plaintiff
  
  
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

 
           Raul Uriarte-Limon,                     Case No.
 
                   Plaintiff,
                                                Complaint For Damages And
             v.                                    Injunctive Relief For Violations
                                                Of: American’s With Disabilities
           Now Properties LLC, a California        Act; Unruh Civil Rights Act
        Limited Liability Company;
           Powerstride Battery Co., Inc., a
        California Corporation; and Does 1-
           10,
 
                   Defendants.
 
 
               Plaintiff Raul Uriarte-Limon complains of Now Properties LLC, a
 
       California Limited Liability Company; Powerstride Battery Co., Inc., a
 
       California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. He is a
 
       paraplegic who uses a wheelchair.
 
           2. Defendant Now Properties LLC owned the real property located at or
 
       about 10532 Norwalk Blvd., Santa Fe Springs, California, in November 2018.

                                              
                                               
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 2 of 8 Page ID #:2
       

         3. Defendant Now Properties LLC owns the real property located at or
     about 10532 Norwalk Blvd., Santa Fe Springs, California, currently.
         4. Defendant Powerstride Battery Co., Inc. owned Powerstride Battery
     located at or about 10532 Norwalk Blvd., Santa Fe Springs, California, in
     November 2018.
         5. Defendant Powerstride Battery Co., Inc. owns Powerstride Battery
     located at or about 10532 Norwalk Blvd., Santa Fe Springs, California,
     currently.
         6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                               
                                                
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 3 of 8 Page ID #:3
       

     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to Powerstride Batteryin November 2018.
         11.Powerstride Battery is a facility open to the public, a place of public
     accommodation, and a business establishment.
         12.Parking spaces are one of the facilities, privileges, and advantages
     offered by Defendants to patrons of Powerstride Battery.
        13.Although there were parking spaces marked and reserved for persons
    with disabilities on the property, those parking spaces did not serve
    Powerstride Battery. There were no accessible routes from those parking
    spaces to Powerstride Battery.
        14.If plaintiff used the parking spaces marked and reserved for persons
    with disabilities on the property, he would have to travel behind parked cars as
    well as travel with cars in the vehicular drive path to make it back to
    Powerstride Battery. This is not accessible for plaintiff.
        15.Additionally, one of the parking spaces had cross slopes and running
    slopes that are above 2.1%.
        16.Currently, there is no accessible route from the van parking spaces on
    the property that leads back to Powerstride Battery.
        17.Additionally, there was an insufficient number of parking spaces
    marked and reserved for persons with disabilities. There were approximately
    81 parking spaces in the parking lot but only three spaces were reserved for
    persons with disabilities. There should have been four parking spaces marked
    and reserved for persons with disabilities.
        18.Transaction counters are another one of the facilities, privileges, and
    advantages offered by Defendants to patrons of Powerstride Battery.


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 4 of 8 Page ID #:4
       

         19.The transaction counter is 42 inches in height. There is no lowered, 36
     inch portion of the transaction counter for use by persons in wheelchairs.
         20.Defendants have failed to maintain in operable working condition those
     features of facilities and equipment that are required to be readily accessible to
     and usable by persons with disabilities at the Subject Property.
         21.Plaintiff personally encountered these barriers.
         22.This inaccessible facility denied the plaintiff full and equal access and
     caused him difficulty, discomfort, or embarrassment.
         23.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        24.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        25.A common barrier removal project is modifying transaction counters to
    make a portion of the counter accessible. This is a simple construction task,
    well within the capabilities of any general contractor. The task can be
    completed easily and for a modest price.
        26.Plaintiff will return to Powerstride Battery to avail himself of its goods
    or services and to determine compliance with the disability access laws. He is
    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
        27.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are


                                                
                                                 
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 5 of 8 Page ID #:5
       

     other violations and barriers on the site that relate to his disability. Plaintiff will
     amend the complaint, to provide proper notice regarding the scope of this
     lawsuit, once he conducts a site inspection. However, please be on notice that
     the plaintiff seeks to have all barriers related to his disability remedied. See
     Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
     encounters one barrier at a site, he can sue to have all barriers that relate to his
     disability removed regardless of whether he personally encountered them).
  
     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    Defendants.) (42U.S.C. section 12101, et seq.)
        28.Plaintiff re-pleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint.
        29.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,     facilities,   privileges,    advantages,      or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,


                                                 
                                                  
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 6 of 8 Page ID #:6
       

                  Appendix “D.”
               c. A failure to make alterations in such a manner that, to the
                  maximum extent feasible, the altered portions of the facility are
                  readily accessible to and usable by individuals with disabilities,
                  including individuals who use wheelchairs or to ensure that, to the
                  maximum extent feasible, the path of travel to the altered area and
                  the bathrooms, telephones, and drinking fountains serving the
                  altered area, are readily accessible to and usable by individuals
                  with disabilities. 42 U.S.C. § 12183(a)(2).
        30.Under the ADA, there must be an accessible route from accessible
    parking spaces to the building entrances they serve. 2010 Standards §
    206.2.1. If a parking space serves more than one accessible entrance, it must
    be located on an accessible route to the accessible entrances. 2010 Standards
    § 208.3.1.
        31.Here, there were no accessible routes from the parking spaces designed
    for persons with disabilities on the property that lead back to Powerstride
    Batteryentrance.
        32.Under the 2010 Standards, access aisles shall be at the same level as the
    parking spaces they serve. Changes in level are not permitted. 2010 Standards
    502.4. “Access aisles are required to be nearly level in all directions to provide
 
       a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
 
       502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
 
       502.4.
 
           33.Here, one of the parking spaces has cross slopes and running slopes that
 
       are above 2.1%. This is a violation of the law.
 
           34.Any business that provides parking spaces must provide a sufficient
 
       number of handicap parking spaces. 2010 Standards § 208. Under the 2010
 
       Standards, a parking lot with 81 spaces must have 4 accessible spaces. 2010

                                               
                                                
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 7 of 8 Page ID #:7
       

     Standards § 208.2 and 1 of them must be van accessible. Id. at 208.2.4.
         35.Here, there was only three parking spaces reserved for persons with
     disabilities.
         36.Under the 2010 Standards, where the approach to the sales or service
     counter is a parallel approach, such as in this case, there must be a portion of
     the sales counter that is no higher than 36 inches above the floor and 36 inches
     in width and must extend the same depth as the rest of the sales or service
     counter top. 2010 Standards § 904.4 & 904.4.1.
         37.Here, no such accessible transaction counter has been provided in
    violation of the ADA.
        38.The Safe Harbor provisions of the 2010 Standards are not applicable
    here because the conditions challenged in this lawsuit do not comply with the
    1991 Standards.
        39.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        40.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    Code § 51-53.)
        41.Plaintiff repleads and incorporates by reference, as if fully set forth
    again herein, the allegations contained in all prior paragraphs of this
    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
    that persons with disabilities are entitled to full and equal accommodations,
    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.


                                                
                                                 
       Complaint
       
Case 2:18-cv-10227-RGK-MRW Document 1 Filed 12/10/18 Page 8 of 8 Page ID #:8
       

     Civ. Code §51(b).
         42.The Unruh Act provides that a violation of the ADA is a violation of the
     Unruh Act. Cal. Civ. Code, § 51(f).
         43.Defendants’ acts and omissions, as herein alleged, have violated the
     Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
     rights to full and equal use of the accommodations, advantages, facilities,
     privileges, or services offered.
         44.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
     discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
            2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000.
            3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
    Dated: December 6, 2018              CENTER FOR DISABILITY ACCESS
 
 
                                            By: ____________________________________
 
                                                  Chris Carson, Esq.
                                               Attorney for plaintiff


                                                  
                                                   
       Complaint
       
